Citation Nr: 1514788	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder not otherwise specified (NOS) with alcohol abuse.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Veteran represented by:	Jonathan B. Kelly, Attorney


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for anxiety disorder NOS with alcohol abuse and assigned a 10 percent rating effective from January 12, 2011.

In an April 2013rating decision, the RO increased the evaluation for anxiety disorder NOS with alcohol abuse to 30 percent, effective from January 12, 2011.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The Board remanded this case for further development in January 2014.  That development has been completed, and the case has since been returned to the Board for appellate review.  

The Veteran was previously represented by North Carolina Division of Veterans Affairs.  In March 2014, the Veteran submitted a VA Form 21-22 appointing Jonathan B. Kelly, a private attorney, as his representative.  This change has been noted on the title page.  

The Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) contain documents, including additional VA treatment records in Virtual VA and statements submitted by the Veteran in VBMS.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to secure outstanding records and to obtain a VA examination regarding the nature and severity of the anxiety disorder NOS with alcohol abuse.  

The Veteran was afforded a VA psychiatric examination in April 2014; however, the Board finds that an additional examination would be beneficial in order to fully assess the Veteran's symptoms and their impact on his occupational and social functioning in light of a recent assessment of malingering.  Specifically, the April 2014 VA examiner concluded that the Veteran's presentation during the evaluation indicated an inaccurate self-report and was consistent with a diagnosis of malingering and not anxiety disorder NOS.  In so doing, she noted that his self-reported symptoms appeared largely exaggerated and were somewhat atypical of an individual experiencing posttraumatic stress disorder (PTSD) or an anxiety disorder.  Although the examiner recounted the Veteran's reported history, she stated that the symptoms checklist was intentionally left blank due to a malingering diagnosis and that, while the Veteran endorsed some of the symptoms and it was possible that he experienced some of the symptoms, such determination could not be made based on the current interview and testing.  

In addition, at the April 2014 VA examination, the examiner noted that the Veteran began seeking treatment at a VA facility for his mental health disorder in January 2014.  In her report, she specifically referenced VA mental health treatment records dated from January 2014 to March 2014.  The examiner further noted that the Veteran sought treatment from his private provider as recently as 2013.  However, these VA mental health records starting in January 2014 and the 2013 private mental health records have not been associated with the claims file.  Therefore, the Board finds that the outstanding records should be secured.  

Finally, as the Veteran's claim for TDIU is inextricably intertwined with the evaluation for anxiety disorder NOS with alcohol abuse, it also must be remanded.  

The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a mental health disorder, to specifically include L.G., M.A. L.P.A. (initials used to protect privacy) (see November 2011 statement and April 2014 VA examination report). After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to specifically include VA mental health treatment records from January 2014 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his anxiety disorder NOS with alcohol abuse.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to symptom validity testing.  The examiner is requested to review all pertinent records associated with the claims file, including the June 2011 and April 2014 VA examination reports and the private treatment records in the claims file.  

The examiner should also elicit from the Veteran a detailed description of his mental health symptoms.  The Veteran should also be informed that his cooperation and honest report of symptoms is required in order to evaluate his disorder.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's anxiety disorder NOS with alcohol abuse.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

